Citation Nr: 1711273	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-00 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 70 percent for service-connected depression.

2.  Entitlement to a total rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1958 to January 1963.  

This matter initially came before the Board of Veterans Appeals (BVA or Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in which the RO granted service connection for the Veteran's psychiatric disorder and assigned a 30 percent disability rating effective September 26, 2006.  The Veteran appealed.  

In an April 2015 rating decision, the RO granted a 50 percent disability rating for depression effective March 9, 2013; and a 70 percent disability rating effective February 28, 2015.  The Veteran appealed that decision.  

In November 2015, the Board issued a decision in which it granted a 70 percent disability rating for the Veteran's depression effective September 26, 2006.  See also November 2015 rating decision.  In its decision, the Board declined jurisdiction to evaluate a total rating based upon individual unemployability (TDIU) claim raised by the Veteran, since the RO appeared to be continuing to work the issue.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  Pursuant to an October 2016 Joint Motion for Partial Remand, the Parties agreed that the part of the November 2015 decision in which the Board denied the Veteran entitlement to a disability rating higher than 70 percent for depression should be vacated and remanded for readjudication to include consideration of the TDIU issue.  The Court granted the Joint Motion for Partial Remand in October 2016.  The case has since been returned to the Board for compliance with the Joint Motion.  

This appeal was processed using the Veteran's Benefits Management System (VBMS), with records also contained in a Virtual VA paperless claims file.


FINDINGS OF FACT

1.  Since September 26, 2006, the Veteran's service-connected depression has been appropriately rated on a schedular basis as 70 percent disabling based upon clinical signs and symptoms that most nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

2.  The Veteran was born in October 1940.  He stopped working in 1988, at the age of 48.  

3.  There is an approximate balance of evidence on the question of whether the Veteran's service-connected depression has precluded employment since September 2006.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating of 100 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for entitlement to a total rating based upon individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations owed claimants for benefits as set out in 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Notice of the information and evidence necessary to substantiate this Veteran's claim was provided to the Veteran by a letter dated in November 2007.  See also RO letter to the Veteran dated in November 2009.  Since the Veteran's claim was for service connection and that was granted, the claim has been more than substantiated, it has been proven; thereby rendering section 5103(a) notice no longer required because the purpose that the notice it intended to serve has been fulfilled.  

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his claims.  VA examinations were conducted in July 2009 and March 2015.  These examination reports are adequate in relationship to the Veteran's increased rating claim and TDIU claim as they are based upon consideration of the Veteran's prior medical history and examinations; describe the service-connected disability in sufficient detail such that the Board's evaluation is a fully informed one; and contain reasoned explanations.  

Thus, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 


Increased rating in excess of 70 percent for depression 

In its November 2015 decision, the Board found that the Veteran's service-connected depression was manifested by symptomatology contemplated by the assignment of a 70 percent disability rating based upon all of the relevant evidence of record, which included VA and private treatment records, the Veteran's statements, lay statements and VA examination reports.  The Veteran is currently service-connected for depression with an assigned disability rating of 70 percent effective September 26, 2006 (the date of the Veteran's claim).  See November 2015 rating decision.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In this case, the Veteran's depression is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 100 percent evaluation is warranted if there is a showing of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Court) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM was recently updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's increased rating claim was in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.  

With regard to GAF scores, when in effect, it was considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging 41 to 50 were considered indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 through 60 reflected moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lastly, scores ranging from 61 through 70 reflected some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

The Board has considered all of the evidence of record in light of the rating criteria. While the Veteran's depression symptomatology suggests occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood, these symptoms are not indicative of a complete inability to do so.  As such, these symptoms are not otherwise indicative of total occupational and social impairment, as is required for the next higher rating of 100 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  Therefore, a disability  rating of 100 percent is not warranted.  

In this regard, the overall medical evidence of record does not reflect that the Veteran experiences gross impairment in thought processes or in communication.  See, e.g., VA medical records dated in June 2014, October 2014, November 2014 and December 2014.  There is no evidence indicating that the Veteran has had delusions of hallucinations, much less persistent delusions or persistent hallucinations, or that he experiences disorientation to time or place.  See, e.g., VA medical records dated in June 2014 and October 2014.  The evidence also fails to show that the Veteran has the type of memory loss that results in his not being able to recall the names of close relatives or his own name.  See, e.g., VA medical records dated in March 2013.  

Additionally, the evidence does not indicate that the Veteran presents a persistent danger to himself or others.  In this regard, the Board observes that, in an October 2007 VA treatment record, the Veteran described suicidal ideation with thoughts of shooting himself.  However, he noted that he did not own a gun, that he had a weak desire to commit suicide, and that he could resist the impulse to act on his thoughts.  See also November 2006 VA medical record (the Veteran has had occasional fleeting, passive suicidal ideation but has not come close to attempting suicide); December 2006 VA medical record (the Veteran had thoughts of suicide related to peripheral neuropathy pain but did not "come close to attempting suicide"); see also July 2009 VA examination report.  In an April 2013 VA medical record, he is also noted to have reported suicidal thoughts, but stated that he had no plans to act on those thoughts because of the impact it would have on his adult children and grandchildren.    

Further, while the Board acknowledges that a February 2015 VA examiner found that the Veteran had an intermittent inability to perform activities of daily living, (including maintenance of minimal personal hygiene), the Board also observes that the Veteran reported in an October 2014 VA treatment record that he cares for his own activities of daily living.  Further, VA treatment records consistently note the Veteran has adequate grooming and hygiene, reflecting an ability to take care of himself.  Based on the foregoing, the Board finds that the Veteran's intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, is not of such a severity or frequency to result in total occupational and social impairment.

Also, the Board notes that the evidence of record shows the Veteran has additional symptomatology not enumerated in the rating criteria, including low energy, fatigue, isolation, nightmares, avoidance, and feelings of inadequacy, worthlessness, and hopelessness.  However, as mentioned previously, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, supra.  Moreover, the Veteran's GAF scores during this appeal period range from 50 to 65, reflecting mild symptoms to serious impairment, consistent with both the Veteran's symptoms and a 70 percent rating.  

Lastly, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation. Rather, his descriptions of depression symptoms are consistent with the degree of disability addressed by such evaluation.  Further, the record does not show that the Veteran has required hospitalization.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  In this case, based on the evidence currently of record, the schedular criteria for each of the Veteran's two (2) service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and he has not contended otherwise.  As such, there is no need to refer this case for an extraschedular rating based on the combined impact of multiple disabilities.


Merits of TDIU claim

In this appeal, the Board must also consider whether the Veteran is entitled to a total disability rating based on individual unemployability.  See October 2016 Joint Motion for Partial Remand; October 2016 Court order; Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  


If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. §3.321. 

The central inquiry of a TDIU is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Turning to the schedular criteria, starting on September 26, 2006, the Veteran was service-connected for depression at a disability rate of 70 percent.  Therefore, from September 26, 2006, the minimum schedular threshold requirement (of a single disability rating of 60 percent or more or combined rating of 70 percent) to be considered for a TDIU has been satisfied.  38 C.F.R. 4.16(a).  

In addition to the foregoing, the evidence shows that the Veteran was born in October 1940.  See DD Form 214.  It also reveals that the Veteran has not been employed since 1988 (since he was 48 years old); and that at his final place of employment, he was reported by a co-worker as becoming despondent and that he simply stopped reporting for work, resulting in his release from his employment duties.  See May 2009 Application for Increased Compensation Based on Unemployability; May 2009 letter from Veterans Health Administration; July 2009 VA examination report; July 2009 former co-worker's statement.  A VA medical record dated in September 1998 reflects that the Veteran was unemployed; and that he felt his depression was the cause of all of his problems.  See VA medical records.  According to an October 2007 letter in the claims file from the Veteran's doctor P.M., M.D. addressing total and permanent disability, Dr. P.M. opined that the Veteran could not work because of his various disabilities.  In this regard, the doctor referred to, among other things, the Veteran's service-connected depression that he stated caused the Veteran to have poor concentration and tired feelings such that he was unable to do his job.  See October 2007 letter from Dr. P.M. (pages 1 & 2).  He reinforced this conclusion in an August 2009 letter.  

Viewing the evidence as a whole, it is clear that the symptomatology that rendered the Veteran unemployable in October 2007 existed at the time he submitted his claim to VA for benefits in September 2006.  Therefore, the Board finds it reasonable to conclude that the Veteran's depression rendered him unable to secure or follow a substantially gainful occupation as to warrant entitlement to TDIU benefits since September 26, 2006.   

In sum, the Board finds that the preponderance of the evidence is against finding that the Veteran's depression symptoms are so severe to warrant the assignment of a schedular 100 percent disability rating or an extraschedular rating.  However, resolving doubt in the Veteran's favor, the Board finds a TDIU is warranted.   


ORDER

A schedular disability rating in excess of 70 percent for service-connected depression is denied.  

Effective September 26, 2006, a total rating based upon individual unemployability is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


